Exhibit 10.81






Summary of Amendments to Certain Fisher Scientific International Inc.
Restricted Stock Unit Awards




In connection with the closing of the merger of Thermo Electron Corporation (the
predecessor to Thermo Fisher Scientific Inc., also referred to as “the company”)
and Fisher Scientific International Inc. (“Fisher”) on November 9, 2006, each
existing stock unit award in respect of Fisher common stock was assumed by the
company and converted into a stock unit award in respect of the number of shares
of company common stock equal to the number of shares of Fisher common stock
subject to the Fisher stock unit award, multiplied by the merger exchange ratio.
Upon closing of the merger, each converted stock unit award had the same terms
and conditions as were in effect immediately prior to the closing of the merger,
except that performance conditions applicable to the vesting of the converted
stock unit awards were deemed to have been satisfied upon closing of the merger,
and the converted stock unit awards instead generally vest and are settled in
three equal increments on the first three anniversaries of their original grant
date, subject to the holder’s continued employment with the company as of each
such vesting date, with certain exceptions. Alan Malus and Joseph Massaro were
among the holders at the time of the closing of the merger of stock unit awards
including performance conditions that were so converted.